Citation Nr: 0101968	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-18 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollment prior to August 27, 1995.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from June 1966 to January 
1970.  The claimant is his daughter. 

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2000, at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The appellant was born on January [redacted], 1972, and is the 
daughter of the veteran.

2.  In an August 1996 rating decision, the veteran was 
granted a total rating based individual unemployability due 
to service-connected disability, effective June 30, 1987.  

3.  The August 1996 rating decision also established basic 
eligibility to Dependents' Educational Assistance from August 
27, 1995, the date of a VA rating examination accorded the 
veteran and the date from which veteran was determined to 
have a permanent and total service-connected disability.

4.  In May 1997, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

5.  Of record are reports of verification of enrollment from 
Arizona State University, certifying that the appellant had 
been enrolled for terms there beginning in 1993.  


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38 United States 
Code, for enrollment prior to August 27, 1995, have not been 
met.  38 U.S.C.A. § 3500 (West 1991); 38 C.F.R. §§ 21.3041, 
21.4131 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, the appellant's father, served during the 
Vietnam Era.  The evidence reflects that by rating decision 
dated in August 1996, it was indicated that a 50 percent 
disability rating for the veteran's migraine headaches was 
considered permanent in nature.  The veteran was determined 
to be entitled to a total rating based on unemployability by 
reason of the severity of his service-connected disability 
from June 30, 1987.  While the veteran was granted individual 
unemployability retroactive to June 30, 1987, the entitlement 
was not established until the 1996 rating decision.  Also, at 
that time, it was indicated that basic eligibility for 
dependents' educational assistance was granted, as the 
evidence included an August 27, 1995 VA medical examination 
that concluded that the veteran had a total service-connected 
disability evaluation which was permanent in nature.  The 
effective date was August 27, 1995, the date of a VA medical 
examination establishing this fact.  

In May 1997, the RO received the appellant's application for 
survivors' and dependents' educational assistance.  The 
appellant indicated that she had attended a community college 
between June 1990 and August 1992 and the Arizona State 
University between August 1993 and May 1996.  

In a November 1997 statement, the appellant requested a 
retroactive award to cover the entire duration of her college 
career, dating to June 1990.  She noted that had been no 
progression or difference in her father's condition over the 
past eight years of which she was aware.  

In her December 1997 statement of the case, the appellant was 
informed that the effective date of her Chapter 35 
eligibility shown on the rating decision of August 5, 1996, 
was August 27, 1995, the date of the VA rating examination.  
It was determined that since the veteran's date of permanent 
and total disability rating occurred between the appellant's 
18th and 26th birthdays, her date of eligibility was August 
27, 1995, and she, therefore, was not entitled to education 
benefits prior to that date.  

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability, permanent in nature, resulting from his 
service-connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 21.3021 (2000).  The basic beginning date 
of an eligible child's period of eligibility is his or her 
18th birthday, or successful completion of secondary 
schooling, whichever occurs first; the ending date is the 
eligible child's 26th birthday.  38 U.S.C.A. § 3512(a); 
38 C.F.R. § 21.3041(a).  

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 23, 
769 (1999).  When a law or regulation changes after a claim 
has been filed, but before the judicial appeal process has 
been completed, the version more favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates:  (1)  The date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA received the approval notice.  
38 C.F.R. § 21.4131(a) (1998).  

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates:  (i)  The beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date the VA receives 
the approval notice.  

In its comparison, the Board finds that the old and new 
regulations are substantively similar and that to adjudicate 
the appellant's claim using both sets of regulations provides 
an identical result.  

The Board points out that the purpose of Chapter 35 
survivors' and dependents' educational assistance benefits is 
to provide opportunities for education to children whose 
education would otherwise would be impeded or interrupted by 
reason of the disability or death of a parent from a service-
connected disability, and for the purpose of aiding such 
children in obtaining the educational status which they might 
normally have aspired to and obtained but for the disability 
or death of such parent.  38 U.S.C.A. § 3500.  In Erspamer v. 
Brown, 9 Vet. App. 507, 509-510 (1996), the United States 
Court of Appeals for Veterans' Claims (Court) indicated that 
the intent of that statute was clear on its face.  In that 
case, the appellant sought educational assistance under 
Chapter 35 for a law school education he had completed 
several years prior to the RO granting service connection for 
the cause of the veteran's death.  The appellant in Erspamer 
indicated that if not for the RO's delay in granting service 
connection for the cause of his father's death, he would have 
been entitled to educational assistance for his law school 
education.  The Court rejected the appellant's arguments, 
holding that there was simply no legal basis to award 
educational assistance benefits many years after the period 
of eligibility, and that to do otherwise would conflict with 
the express intent of Chapter 35.  Id.  

The facts of Erspamer are helpful in understanding the 
outcome of the present case, and lead the Board to the 
conclusion that there is no legal basis to award the 
appellant educational assistance benefits for education 
pursued prior to August 27, 1995.  According to 38 C.F.R. 
§ 21.4131(a), VA is prohibited from awarding educational 
assistance benefits for a period of enrollment prior to one 
year before the receipt of the application or enrollment 
certification, whichever is later.  Furthermore, there is no 
evidence that the appellant's education was "impeded" or 
"interrupted" by the VA's delay in granting individual 
unemployability due to service-connected disabilities to the 
veteran.  See 38 U.S.C.A. § 3500; Erspamer, 9 Vet. App. at 
509.  Although the Board acknowledges that the length of time 
between the award of individual unemployability to the 
veteran in 1996 and the date on which individual 
unemployability was established (that being June 30, 1987,) 
is considerable, that does not alter the fact that the 
appellant's application for educational assistance pursued 
prior to August 27, 1995, was received after the time period 
had expired for awarding such benefits.  See 38 C.F.R. 
§ 21.4131.  

The Board is aware that a formal application from the 
appellant for Chapter 35 benefits was received in 1989.  She 
was informed by communication dated in September 1989 that in 
order to qualify for dependents' educational assistance, a 
veteran had to be permanently and totally disabled resulting 
from an injury or disease incurred during active service.  It 
was stated that the evidence of record at that time did not 
establish that the veteran was permanently and totally 
disabled resulting from injury or disease incurred in or 
aggravated by service because he was scheduled for a future 
examination.  It was not until the examination in August 1995 
that it was determined that his migraine headaches were 
permanent in nature and this resulted in his being awarded a 
total disability rating based on unemployability by reason of 
the severity of his service-connected disability.  Her belief 
that the veteran's status had not changed over the years is 
not probative.  There is no showing that she possesses any 
medical expertise to render such an opinion.

The legal criteria governing eligibility requirements for 
Chapter 35 educational assistance are clear and specific.  
Based on the foregoing, the Board finds that there is simply 
no legal basis to find the appellant eligible for educational 
assistance benefits prior to August 27, 1995.  As the 
disposition of this claim is based on a law, and under the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for enrollment prior to August 27, 1995, is denied.


		
      RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

